Citation Nr: 0703484	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  04-22 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received which is 
sufficient to reopen previously denied a claim of entitlement 
to service connection for a skin disability 
(acne vulgaris/hidradenitis suppurativa).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hartley, Associate Counsel






INTRODUCTION

The veteran served on active duty from June 1959 to February 
1960. 

The veteran's initial claim of entitlement to service 
connection for a skin disorder, then diagnosed as acne 
vulgaris, was denied by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Jackson, Mississippi.  The 
veteran did not appeal.  In January 1966, he requested that 
his claim be reopened.  His request was denied in a February 
1966 decision by the Jackson RO.  The veteran appealed to the 
Board of Veterans' Appeals (the Board), which denied the 
claim in a November 1966 decision. 

In August 2003, the veteran requested that his claim be 
reopened.  His claim was denied in a February 2004 rating 
decision of the RO in Cleveland, Ohio.  He duly appealed that 
decision to the Board. 

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence not 
previously provided to VA that is necessary to substantiate 
the claim.  As part of the notice, the RO must request that 
the claimant provide any evidence in his possession 
pertaining to the claim.  See 38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).

While the veteran was sent a letter in September 2003 which 
advised him of the elements of service connection, the 
evidence he was required to provide, the evidence VA would 
provide, and the need to submit new and material evidence and 
the effect of the same, that letter failed to request that 
the veteran provide any evidence in his possession pertaining 
to the claim.  See 38 C.F.R. § 3.159(b)(1) (2006).  No other 
VCAA letter addressing this requirement is of record.  Remand 
of the case for the purpose of providing the veteran with 
adequate notice under the VCAA is therefor required.

Accordingly, this case is REMANDED to Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should provide the veteran and 
his representative with a notice letter 
which complies with the notification 
requirements of the VCAA, in particular 
the "give us everything you've got" 
provision in
38 C.F.R. § 3.159(b)(1).

2.  If warranted by the state of the 
evidentiary record, VBA should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and be afforded reasonable 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review, if otherwise in 
order.

The purpose of this REMAND is to ensure that the veteran is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  No action is required by 
the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


